Per Curiam.
This is an application for leave to appeal from an order of Judge Anselm Sodaro, sitting in the Criminal Court of Baltimore, hied on April 10, 1967, denying relief sought by applicant’s second petition under the Uniform Post Conviction Procedure Act.
The application is denied for the reasons stated by Judge Sodaro in his memorandum accompanying the order. In addition, applicant’s contentions must be deemed waived under Md. Code (1967 Repl. Vol.) Art. 27, § 645A (c) since there was no appeal from his trial, the allegations were not raised in his prior petition, no special circumstances sufficient to excuse the failure to raise them were presented and the presumption of waiver was not rebutted. Section 645A (d) is not applicable. Applicant also failed to comply with Md. Rule, BK 46 (b) in that he failed to state reasons why the order of the lower court should be reversed or modified.
In supplements to his application for leave to appeal the applicant presents additional grounds for relief which were not alleged in his petition. They are not properly before us. Vanfield v. Warden, 243 Md. 685; Watson v. Warden, 2 Md. App. 134.

Application denied.